TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00185-CV


                                        A. R., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee



             FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-FM-13-005220
            THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 3,

2015. To date, the reporter’s record has not been filed, nor has LaSonya Thomas responded to

our recent attempts to communicate with her about this cause.

               Accordingly, Ms. Thomas is hereby ordered to file the reporter’s record in this

case on or before May 4, 2015. See Tex. R. App. P. 28.4(b)(2) (cumulative extensions of time

for filing of reporter’s record in termination case may not exceed 30 days); id. R. 35.3(c) (in

accelerated appeal, extensions of time to file reporter’s record limited to 10 days). If the record

is not filed by that date, Thomas may be required to show cause why she should not be held in

contempt of court.

               It is ordered on April 27, 2015.



Before Justices Puryear, Pemberton and Bourland